Parker, C. J.
The privilege, secured by the act of incorporation of Brewster, to those who remonstrated against it, was undoubtedly personal. It was intended to quiet the complaint of persons then in being, and actually making complaints. The words of the provision show this intention ; and if there were any ambiguity, we should incline to adopt this construction, as the one least prejudicial to the interests of both towns. It must be exceedingly embarrassing to have estates within the limits of a town, subject to the jurisdiction of another town; and it ought not to be continued, after the cause of so strange a provision has ceased. All the reasons suggested by the Court in the case of Kingsbury vs. Slack Al. (1) apply, with more force in this case, to demand the construction we have given, that the privilege granted was personal to the remonstrants.

Defendants defaulted


 8 Mass. Rep. 154.